Opinion by
Lawrence, J.
It was stipulated that the merchandise consists of 15 cases of machines known as sliver roll formers and sliver roll attachments, which machines are used to perform one of the intermediate manufacturing ■processes in the conversion of vegetable fibers into yarns, and that the resultant product of the operation is a sliver. On the record presented, it was held that the exception of winding machinery from apparatus for manufacturing or processing vegetable fibers did not apply to the merchandise herein. Upon the agreed statement of facts, it was held that the merchandise consists of textile machinery for manufacturing or processing vegetable fibers, as provided in paragraph 372, as modified, supra, and is dutiable at 10 percent, as claimed.